Citation Nr: 0322830	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  98-18 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a nonservice-connected pension, including 
extraschedular consideration under 38 C.F.R. § 3.321(b).


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.


REMAND

The veteran had active service from February 1983 to May 
1984.  

The recently enacted Veterans Claims Assistance Act, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991); VAOPGCPREC 11-00.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, No. 96-1517 ( U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) which held that VA cannot assist in the development of 
a claim that is not well grounded.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a).  VA must make every reasonable effort 
to obtain relevant records (including private records) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 
5103A(b)(1).

The veteran filed his claim for service connection for asthma 
in December 1997.  He identified two medical providers, Texas 
Department of Criminal Justice (TDCJ) and Dr. W.G.  In this 
regard, the veteran also provided the full address for both 
providers and dates of treatment.  Review of the file reveals 
the identified records from TDCJ; however, the Board has not 
been able to locate the records from Dr. W.G. or a request 
for the same.  In a letter dated in December 1997, the 
veteran also identified Tarrant County Jail as a source of 
medical treatment for asthma.  The Board further notes that 
the veteran prepared a release for Dr. A.T.B.'s records and 
the Board has been unable to locate these records in the file 
or a request for the same.  During the veteran's VA 
compensation and pension physical examination, the veteran 
also indicated that he was treated for asthma at the 
emergency room of F.W.H. Hospital on several occasions.  The 
Board has not been able to locate any of these records or a 
request for the records.

Treatment records from Texas Department of Criminal Justice 
indicate the veteran has a current diagnosis of asthma.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be requested to 
provide more specific information, if 
feasible, concerning his reported 
treatment for asthma at Tarrant County 
Jail, Dr. W.G., Dr. A.T.B., and F.W.H. 
Hospital.  He should indicate the 
approximate dates of all such treatment 
and complete addresses, if not 
previously provided.  The veteran is 
advised that his cooperation in this 
matter is essential and that without 
specific information it may not be 
possible to conduct a meaningful search 
for additional private medical records.  
The RO should then take appropriate 
action to obtain all relevant, 
adequately identified records.  In 
accordance with the VCAA, the efforts to 
obtain those records shall continue 
until the records are obtained unless it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile. 

3.  Upon completion of the above to the 
extent possible, the veteran should be 
afforded an examination by an 
appropriate medical provider to 
determine the nature, status and 
etiology of any respiratory disability, 
including asthma.  All indicated studies 
must be conducted.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  After the examination and 
a review of the evidence in the claims 
folder, including service, private and 
VA medical records, the provider should 
express opinions as to the following:

(a)	What is the diagnosis of any 
respiratory disability present during 
service or within one year of service;

(b)	What is diagnosis of the veteran's 
current respiratory disability; and

(c)	What is the degree of medical 
probability that there is a causal 
relationship between the veteran's 
current respiratory disability, to 
include asthma, if present, and any 
injury or disease of service origins.  
In reaching this opinion, the physician 
should proceed first on the basis that 
the correct medical history is that 
recorded in the contemporary medical 
treatment records in service and the 
post-service medical records.  In the 
alternative the physician may formulate 
an opinion on the basis of medical 
history different from that reflected in 
the contemporary medical records.  If 
the physician bases an opinion upon a 
medical history materially different 
from that in the contemporary treatment 
records, the physician should explain 
the basis for reliance on that history.  

If the provider cannot answer any of the 
above questions without resort to pure 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2002); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested opinion 
is in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
asthma and entitlement to a nonservice-
connected pension, including 
extraschedular consideration under 
38 C.F.R. § 3.321(b).

6. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	
                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



